                                          CRIMINAL COMPLAINT AFFIDAVIT



            I, David J. Lowery, a Special Agent with the Federal Bureau of Investigation (FBI) have been
   employed as an agent since 2011. As an agent, I have been trained to investigate violations of federal
   law, to include violent crimes involving firearms. The purpose of this affidavit is to secure an arrest
   warrant for Gary Baldock. The facts in this affidavit come from my own information as well as
   information obtained from other agents and witnesses who were at the scene of the events described
   below at paragraph 2. The affidavit is intended to establish probable cause to believe that violations of
   federal law occurred and does not set forth all my knowledge of this matter.

           1.      On February 27, 2020, an arrest warrant was obtained for Gary Baldock following his
                   indictment on the same day for a violation of 18 USC 241, Conspiracy to Violate Civil
                   Rights in the Eastern District of Kentucky.

           2.      On March 6, 2020, at approximately 6:00 AM, FBI and other law enforcement personnel
                   arrived at Baldock’s residence on Mountain View Drive in Somerset, Kentucky to
                   execute the arrest warrant. Upon arriving at the residence, law enforcement personnel
                   activated the emergency lights on their vehicles. Using a loudspeaker, FBI personnel
                   announced their presence, calling out to the residence and announcing Baldock’s name
                   multiple times. After Baldock would not respond, FBI personnel breached the front and
                   rear doors to the residence. Agents outside the rear entry to the residence observed
                   Baldock standing inside the residence with his hand on a holstered pistol. An agent
                   repeatedly ordered Baldock to drop the gun while identifying himself as “FBI.” Baldock
                   then brandished the firearm and began shooting at the agents. An FBI agent was shot
                   and wounded by Baldock during the exchange. FBI personnel were wearing identifying
                   clothing that identified them as law enforcement personnel.

           3.      Based on the facts set forth above, there is probable cause to believe that Gary Baldock
                   assaulted a federal law enforcement officer engaged in official duties in an aggravated
                   manner through the use of a deadly weapon that caused bodily injury, and discharged a
                   firearm during and relation to a crime of violence, in violation of 18 U.S.C. 111 and
                   924(c).


                                                    /s/ David Lowery w.p.b. Hanly A. Ingram
                                                    David J. Lowery
                                                    FBI Special Agent

Attested per Rule 4.1(b)(2)(A).


                                                    ________________________________
                                                    Honorable Hanly A. Ingram
                                                    United States Magistrate Judge
